Citation Nr: 0917937	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to February 
1982.

The instant appeal arose from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied claims for service 
connection for bilateral hearing loss, tinnitus, and diabetes 
mellitus.  In June 2006, the Veteran submitted a notice of 
disagreement (NOD) as to all three of the issues listed 
above.  However, while a statement of the case (SOC) was 
issued with respect to the bilateral hearing loss and 
tinnitus claims, no SOC has been issued with respect to the 
diabetes mellitus claim.  Thus, a remand is necessary with 
respect to that issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); VAOPGCPREC 16-92.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his military service the Veteran was exposed to 
acoustic trauma and was assessed with mild high frequency 
hearing loss which did not rise to the level of impaired 
hearing by VA standards.     

2.  There is no evidence of sensorineural hearing loss within 
one year after service, and there is probative medical 
evidence against a link between the Veteran's current 
bilateral sensorineural hearing loss and his period of active 
military service - to include his conceded acoustic trauma.

3.  There is probative medical evidence against a link 
between the Veteran's current tinnitus and his period of 
active military service - to include his conceded acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases are chronic, 
per se, including organic diseases of the nervous system such 
as sensorineural hearing loss, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran contends that his current bilateral hearing loss 
and tinnitus is the result of acoustic trauma from jet engine 
noise during his military service.  He also reports that his 
eardrum burst in service.  See Veteran's personal statement 
dated in June 2006 and the transcript of his hearing before 
the undersigned in March 2008.

The February 2007 VA audiology examination reveals bilateral 
sensorineural hearing loss disability per 38 C.F.R. § 3.385 
as well as tinnitus.  Consequently, the determinative issue 
is whether the Veteran's hearing loss and tinnitus are 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  It is in this critical respect the Veteran's 
claims fail.

The Veteran's service personnel records show that he worked 
as a flight engineer in service; therefore, exposure to 
acoustic trauma from jet engines is conceded.  His service 
treatment records also note mild high frequency bilateral 
hearing loss.  See March 1977, November 1980, and December 
1981 service examinations.  However, the audiometric 
examinations in service do not show hearing loss which rises 
to the level of impaired hearing by VA standards.  See March 
1997 and October 1980 service audiograms.  Consequently, the 
Board must find that service treatment records do not provide 
evidence a chronic hearing loss disability for VA benefits 
purposes during service.  

Post-service, the Veteran continued to work as a commercial 
flight engineer until 2001.  He testified that he did not go 
to the doctor for hearing problems after service until he 
"finally went to the VA", presumably a reference to his VA 
audiology examination in 2007, twenty-five years after 
separation from service.  Thus, there is insufficient 
evidence of non-chronic hearing loss in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b).

The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In essence, the Board affords the 
Veteran's lay statements less probative weight in light of 
the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  Simply put, 
his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  

It follows, also, that the Board finds no evidence of 
disabling sensorineural hearing loss or other chronic disease 
within one year after the Veteran's separation from service.  
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the Veteran's current 
bilateral hearing loss and tinnitus and his period of active 
service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, after reviewing the claims folder and 
noting a stable, mild hearing loss at 6,000 Hertz in service, 
the February 2007 VA audiological examiner opined that, with 
respect to the Veteran's hearing loss and tinnitus it "is 
less likely as not (less than 50/50 probability) caused by or 
a result of military noise exposure."  In proffering this 
opinion, the examiner acknowledged the Veteran's in-service 
noise exposure but noted that the hearing loss in service was 
considered normal for VA purposes.  The examiner provided the 
rationale that the Veteran's current hearing loss was not 
typical of a noise-induced hearing loss, as it was 
essentially flat to rising in configuration and as there was 
a conductive component in the right ear.  The examiner added 
that the tinnitus was most likely due to the hearing loss and 
not the noise exposure due to the configuration of the 
audiogram.  The Board finds this opinion is entitled to great 
probative weight against the claims.  There is no contrary 
medical opinion of record. 

With respect to the Veteran's claims, the Board has also 
considered his statements and sworn testimony.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
hearing loss and tinnitus are not the type of disorders that 
a lay person can provide competent evidence on questions of 
etiology.  See Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
Mar. 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  The Board attaches greater probative weight 
to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25. 

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  His claims are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, VA also provided 
the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date, in a July 2006 letter.  Accordingly, VA 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

A supplemental statement of the case was thereafter issued in 
January 2007, curing any potential timing problem.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and 
service personnel records.  Further, the Veteran provided 
private medical evidence.  And he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in March 2008.  Next, specific 
medical opinions pertinent to the issues on appeal were 
obtained in February 2007.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As noted in the introduction, in a March 2006 rating 
decision, the RO denied service connection for diabetes 
mellitus.  In June 2006 the Veteran submitted an NOD to the 
diabetes mellitus claim.  No SOC has been issued addressing 
the matter.  In accordance with 38 C.F.R. § 19.26, unless a 
timely NOD has been resolved by a grant of benefits or the 
NOD is withdrawn, VA must prepare an SOC.  Thus, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); VAOPGCPREC 16-92.  However, the issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AMC or RO should issue an SOC that 
addresses service connection for diabetes 
mellitus.  The Veteran should be informed 
that, under 38 C.F.R. § 20.302, he has 60 
days from the date of mailing of the SOC 
to file a substantive appeal or a request 
for an extension of time to do so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


